Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
A. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2021 has been entered.
 B. In the reply of 22 May 2020, Applicant elected Group II, the species of the combination of miR-582-3p and miR-22-3p and the treatment of an antiviral, and particularly the antiviral of entecavir. In view of the allowability of claims 4, 9, 10, 28, 29, 47, 48, 56-58 and 62, the previously withdrawn subject matter of methods which further require the recited miRNAs in combination with miR-582-3p and miR-22-3p, as well as the non-elected antiviral therapies are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because this subject matter previously withdrawn from consideration have been rejoined, the restriction requirement as set forth in the Office action mailed on 22 November 2019, as it pertained to the elected combination of miR-582-3p and miR-22-3p in combination with the additional miRNAs recited in claims 5-8, 30-32 and 59-61 and the restriction requirement between the antiviral therapies, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A. The amendment to the claims overcomes the prior rejection of the claims under 35 U.S.C. 101. The claims are drawn to methods for treating a subject suffering from a hepatitis B virus (HBV) induced liver fibrosis and require administering an antiviral drug for HBV (claim 4) or administering entecavir (claim 56) to a subject selected by determining a differential expression of at least two fold or more of miR-582-3p and miR-22-3p in a sample of exosomes isolated from a body fluid of the subject compared to a control. The administering step is considered to integrate the recited judicial exceptions by providing a practical application of the judicial exceptions. This finding is consistent with the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”) available at URL: <https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf>, now incorporated into the MPEP Ninth Edition, revision 10.2019 (revised June 2020) at Sections 2106 to 2107.
4 as compared to oil-treated samples (p. 36). Chen et al (PI578, 2014 “Determination of signature microRNAs in experimental liver fibrosis miRnome profiling of circulating exosomes”; cited in the IDS) and Chen et al (Hepatology. Oct 2014, Abstract 430, p. 412A; cited in the IDS) teaches that after 5 weeks of CCl4 treatment, miR-22 levels were upregulated in serum exosome samples obtained from a mouse experimental model of liver fibrosis.
However, the prior art does not teach or suggest the presently claimed methods of treating a subject suffering from a hepatitis B virus (HBV) induced liver fibrosis comprising administering an antiviral drug for HBV (claim 4) or administering entecavir (claim 56) to the subject selected by a method comprising determining differential expression of at least two fold or more of both miR-582-3p and miR-22-3p in a sample of exosomes isolated from a body fluid of the subject compared to a control.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.